Citation Nr: 1439323	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1955 to April 1963.  He died in April 2001 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran died in April 2001.  His death certificate indicated that the immediate cause of death was metastatic breast cancer.  An autopsy was conducted and the immediate cause of death was listed as metastatic breast cancer to the liver, lungs, and diaphragm.  The contributing causes of death were listed as: clinical history of urosepsis, massive bilateral pleural effusions, and clinical history of invasive ductal cell carcinoma of the left breast with evidence of bony metastases.

The appellant alleges that the Veteran's cancer was caused by asbestos exposure during service.  Specifically, she claims that he worked with asbestos-wrapped wiring and "asbestos brake linings," and that the tiles in the barracks contained asbestos.  See November 2011 VA Form 9 and May 2013 statement.  The Veteran's service personnel records show that he was a basic airman, special service helper, supply helper, and special service helper during his service in the Air Force from April 1955 to April 1963.  

The Board notes that one of the contributing causes of the Veteran's death was "massive bilateral pleural effusions," and asbestos fibers may produce pleural effusions.  In this regard, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  In this regard, the M21-1MR indicates that common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Such further indicates that inhalation of asbestos fibers can produce fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system except the prostate. 

In this case, the Board finds that a remand is necessary to adequately develop the record with respect to whether the Veteran had pre-service and/or post-service evidence of occupational or other asbestos exposure.  In this regard, the Board notes that his death certificate reflects his occupation as electrician.  The appellant should also be given the opportunity to provide more information as to the Veteran's claimed in-service asbestos exposure.  In this regard, the Board notes that the AOJ has obtained the Veteran's service personnel records and determined that his military occupational specialties would not have exposed him to asbestos; however, there is no indication as to whether the appellant's contention regarding exposure to asbestos in the tiles in the barracks was considered.  

Therefore, after obtaining any additional information regarding the Veteran's pre-, in-, and post-service asbestos exposure and in light of the M21-1MR's guidance acknowledging the use of asbestos in such tiles, the AOJ should again attempt to verify the Veteran's in-service asbestos exposure by contacting any appropriate source so as to determine whether the alleged exposure is consistent with his in-service duties coincident with his military occupational specialty of basic airman, special service helper, supply helper, and special service helper and/or his service in the Air Force from April 1955 to April 1963, to include whether he was exposed to asbestos as a result of the ceiling tiles in the barracks.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide a complete history of the Veteran's pre-service and post-service occupational or other asbestos exposure, to include any such exposure coincident with the Veteran's occupation as an electrician.  Request that she provide additional details as to the Veteran's claimed asbestos exposure during service.

2.  After receiving additional information from the appellant as to the claimed asbestos exposure during service, or a sufficient time period has passed without a response, attempt to verify the Veteran's in-service asbestos exposure by contacting any appropriate source so as to determine whether the alleged exposure is consistent with his in-service duties coincident with his military occupational specialty of basic airman, special service helper, supply helper, and special service helper and/or his service in the Air Force from April 1955 to April 1963, to include whether he was exposed to asbestos as a result of the ceiling tiles in the barracks.  All efforts to obtain the requested information should be documented in the claims file.

3.  If it is determined that the Veteran was exposed to asbestos during service, refer the file to a VA examiner for an opinion as to whether it is at least as likely as not that the Veteran's death was related to any established in-service exposure to asbestos.  In offering any opinion, the examiner should consider the appellant's statements regarding the Veteran's asbestos exposure, to include her allegations of in-service exposure coincident with his work with asbestos-wrapped wiring and "asbestos brake linings," and the tiles in the barracks, and the notation on the autopsy report that massive bilateral pleural effusions were a contributing cause of his death.  A complete rationale for all opinions expressed should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

